United States Court of Appeals
                     For the First Circuit

No. 03-1352

                            LIN QIN,

                          Petitioner,

                               v.

               JOHN ASHCROFT, Attorney General,

                          Respondent.


                          ERRATA SHEET

     The opinion of this Court issued on March 15, 2004 is
amended as follows:

     On page 19, footnote 7, line 5-6, "an abortion" should be
replaced with "sterilization"